 

--------------------------------------------------------------------------------


Exhibit 10.1
Standard Non-Employee Director Compensation
(Adopted by the Board of Directors May 8, 2008)
 
Annual Fees
 
Annual Fees — Each Non-Employee Director:
 
$17,500 (payable in quarterly installments)
 
An award on the date of each Annual Meeting of Stockholders of shares of
restricted common stock that has an accounting income charge under FAS 123R of
$50,000 and that is subject to the following basic terms:
 
Restrictions: The shares may not be sold, assigned, transferred, pledged or
otherwise disposed of until they vest. In addition, as a condition to the award,
the recipient must agree that so long as he is a director of the Company, he
will retain and not sell or otherwise dispose of at least that number of shares
of the Company's common stock that have been awarded to him as director
compensation that is equal in market value to the sum of the cash fees paid to
him in the previous two calendar years.
Vesting: Vesting of the restricted stock award shares shall occur on the trading
day immediately preceding the following year's Annual Meeting of Stockholders,
but earlier upon the death of the director; upon the director becoming
permanently disabled; and upon a change in control of the Company as defined in
the Company's 2001 Stock Incentive Plan.
Forfeiture: The shares of restricted stock shall be forfeited in the event that
prior to vesting, the director ceases to be a director other than by reason of
his death, permanent disability or a change in control of the Company.
 
Additional Annual Fees — Committee Chairmen:
(payable in quarterly installments)
     
Chairman of the Audit Committee
  $ 12,500  
Chairman of the Compensation Committee
  $ 7,500  
Chairman of the Corporate Governance & Nominating Committee
  $ 7,500  
Meeting Fees
 
In-Person Meetings
 
Per Director/Per Meeting
 
Board Meetings
  $ 1,500  
Committee Meetings
       
 Audit Committee Meetings
       
 in connection with a Board meeting
  $ 1,000  
 not in connection with a Board meeting
  $  1,500  
 Other Committee Meetings
       
 in connection with a Board meeting
  $  500  
 not in connection with a Board meeting
  $ 750  
Telephonic Meetings (Board & committee meetings)
       
One hour or longer
  $ 1,000  
Less than one hour
  $ 300  

 
 31

--------------------------------------------------------------------------------